          Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 1 of 16
           Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
------------------------------------X                                    DOC #: _________________
BENJAMIN ALDERSON,                                            :
                                                                         DATE FILED: 05/26/2020
  UNITED STATES DISTRICT COURT                                :
  SOUTHERN DISTRICT OF            Plaintiff,
                                      NEW YORK                :
  -----------------------------------------------------------x:
  In re-against-
        FANNIE MAE 2008 SECURITIES                           ::           No.  18 7831
                                                                           08 Civ. Civ.   5081 (JFK)
                                                                                       (PAC)
  LITIGATION                                                 ::                     ORDER
                                                                           09 MD 2013  (PAC)
DEVERE USA, INC. (d/b/a Brite                                ::
Advisors USA, Inc.),                                         ::            OPINION & ORDER
  -----------------------------------------------------------x:
                                  Defendant.                  :
------------------------------------X
APPEARANCES
  HONORABLE PAUL A. CROTTY, United States District Judge:
FOR PLAINTIFF BENJAMIN ALDERSON:
     Evan W. Bolla                              1
     HARRIS ST. LAURENT LLP BACKGROUND

          The early DEVERE
FOR DEFENDANT        years of this decade
                                USA,       saw a(d/b/a
                                        INC.     boom in home
                                                          Brite   financing which USA,
                                                                     Advisors     was fueled, among
                                                                                         Inc.):
      Peter T. Shapiro
  other things, BRISBOIS
      LEWIS     by low interest  rates and lax
                              BISGAARD       & credit
                                                SMITH conditions.
                                                         LLP       New lending instruments, such as

JOHN F. KEENAN,
  subprime mortgagesUnited    States
                    (high credit          District
                                 risk loans) and Alt-A Judge:
                                                       mortgages (low-documentation loans)

    keptBefore
         the boomthe
                 going.Court
                        Borrowers
                              is played a role too;
                                  a motion     by they took on
                                                    Harris     unmanageable
                                                             St.  Laurent risks
                                                                            LLP on the

  assumption that the
(“Plaintiff’s         market would
                   Counsel”)       continue
                                 for        to rise and
                                      an order          that refinancing
                                                     compelling          options would
                                                                      Defendant        always be
                                                                                    deVere

  available
USA,  Inc., in the
                nowfuture.
                      doingLending disciplineas
                              business        wasBrite
                                                  lackingAdvisors
                                                         in the system.USA,
                                                                        Mortgage
                                                                            Inc.originators did

  not hold these high-risk
(“Defendant”),       to paymortgage loans. Ratherin
                               $281,633.18        than carry the risingfees
                                                     attorneys’         risk onand
                                                                                their costs
                                                                                      books, the

incurred
  originatorsby  Plaintiff
              sold               Benjamin
                   their loans into           Alderson
                                    the secondary mortgage (“Alderson”)        in an packages
                                                           market, often as securitized

ongoing
  known aslitigation    with
           mortgage-backed     the (“MBSs”).
                           securities U.S. Securities  and
                                              MBS markets    Exchange
                                                          grew almost exponentially.

Commission  (“the
       But then      SEC Action”).
                the housing bubble burst. InDefendant,     through
                                             2006, the demand         itsdropped
                                                              for housing  counsel,
                                                                                 abruptly

Lewis  Brisbois
  and home          Bisgaard
           prices began to fall. In& light
                                       Smith
                                           of theLLP  (“Defense
                                                  changing          Counsel”),
                                                           housing market,         argues
                                                                           banks modified their

that  Plaintiff’s
  lending practices and Counsel   is not
                        became unwilling      entitled
                                         to refinance hometo the payment
                                                           mortgages           because
                                                                     without refinancing.

Alderson recently replaced Plaintiff’s Counsel with a different

law1 Unless
      firmotherwise
             in the      SECallAction,
                    indicated,                and
                                references cited     Alderson
                                                 as “(¶                recently
                                                        _)” or to the “Complaint”     executed
                                                                                  are to the Amended a
                                                                                                     Complaint,
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.

                                                        1
                                                             1
      Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 2 of 16



settlement agreement releasing Defendant from any liability for

Alderson’s legal fees.

     For the reasons set forth below, Plaintiff’s Counsel’s

request is GRANTED.    By no later than June 1, 2020, Plaintiff’s

Counsel must provide Defendant with a final invoice for all

outstanding fees and expenses in the SEC Action; by no later

than June 15, 2020, Defendant must (1) pay all undisputed

portions of the final invoice to Plaintiff’s Counsel and (2)

identify all disputed portions of the invoice, if any; and by

June 22, 2020, if Defendant and Plaintiff’s Counsel are unable

to reach agreement on payment of the disputed portions of the

final invoice, if any, they shall each submit a letter to the

Court setting forth their positions as to amounts owed and

whether sanctions are warranted.

     I.   Background

     On June 7, 2018, Alderson initiated this action for

injunctive relief to compel Defendant (Alderson’s former

employer) to advance Alderson’s legal defense costs in

connection with the SEC Action, Sec. & Exch. Comm’n v. Alderson

et al., No. 18 Civ. 4930 (VEC) (S.D.N.Y.).        (Compl., ECF No. 1.)

Defendant moved to compel arbitration, which the Court granted

on July 24, 2018.    (Opinion & Order, ECF No. 33.)

     On January 2, 2019, retired-Magistrate Judge Theodore H.

Katz determined that Alderson’s employment agreement obligated


                                    2
      Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 3 of 16



Defendant to advance Alderson’s past and future defense costs in

the SEC Action (“the Arbitration Award”).        (JAMS Arbitration

Interim Award No. 1425027170, ECF No. 46-1.)        On February 7,

2019, with the consent of both parties, the Court confirmed the

Arbitration Award and closed this case.        (Case Management Order,

ECF No. 47; Conf. Tr. (Feb. 7, 2019), ECF No. 53.)

     On February 14, 2019, Alderson filed a letter requesting

that the Court issue a supplemental order setting forth a

schedule for Defendant to pay Alderson’s past and future legal

fees in the ongoing SEC Action because, among other things,

Defendant failed to timely respond to Plaintiff’s Counsel’s

requests for payment and refused to commit to a firm deadline

for when payments would be made.        (Letter from Evan W. Bolla to

Hon. John F. Keenan (Feb. 14, 2019), ECF No. 49.)         On February

19, 2019, Defendant filed a letter stating that it was “not

averse to a predictable process for the review and payment of

[Plaintiff’s Counsel’s invoices] and ongoing submissions.”

(Letter from John V. Vincenti to Hon. John F. Keenan at 2 (Feb.

19, 2019), ECF No. 50.)     The following day, the Court entered an

order which set forth a process for payment of Alderson’s legal

fees (“the February 20th Order”).       (Order, ECF No. 52.)

Regarding payment of future fees, the February 20th Order

required Alderson to provide “on-going monthly invoices by the

15th of the following month,” and required Defendant to, “within


                                    3
        Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 4 of 16



10 days of receipt of each such invoice (a) pay any undisputed

portions, and [(b)] identify any disputed portion.”            (Id. at 2.)

“If the parties [we]re unable to reach agreement on any disputed

portion” they were required to “each submit a letter to the

Court by the 30th of the month.”          (Id.)

       Nevertheless, for approximately one year Defendant has

repeatedly refused to timely fulfill its obligations under the

Arbitration Award and the February 20th Order, and the Court has

been pulled into the parties’ dispute on no less than five

separate occasions due to Defendant’s intransigence.

            A.   May 2019 Dispute

       On May 15, 2019, Plaintiff’s Counsel submitted a letter to

the Court requesting a conference because Defendant failed to

provide payments consistent with the February 20th Order.

(Letter from Evan W. Bolla to Hon. John F. Keenan (May 15,

2019), ECF No. 57.)      Plaintiff’s Counsel also explained that

Defendant was substituting its counsel in this action.            (Id.)

The Court scheduled a conference for May 29, 2019.           (Endorsed

Letter, ECF No. 57.)      On May 17, 2019, Defendant filed a

stipulation and request to substitute his prior counsel with

Defense Counsel.     (Notice of Appearance, ECF No. 55;

Stipulation, ECF No. 56.)       The Court so-ordered Defendant’s

substitution of counsel on May 20, 2019.          (Stipulation, ECF No.

58.)


                                      4
        Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 5 of 16



       On May 28, 2019, the day before the conference, Defense

Counsel filed a letter explaining that it and Plaintiff’s

Counsel had “worked out” certain issues and the parties were

“making progress working out other issues.”          (Letter from Peter

T. Shapiro to Hon. John F. Keenan (May 28, 2019), ECF No. 60.)

Defense Counsel requested the Court adjourn the conference while

the parties discussed a resolution to their dispute.            (Id.)    The

Court granted Defense Counsel’s request and adjourned the

conference to June 19, 2019.        (Endorsed Letter, ECF No. 61.)       On

June 18, 2019, Defense Counsel filed a letter requesting the

conference be canceled because “Counsel for plaintiff and I have

agreed on a resolution of the issues” and “the parties will

continue to work in good faith to address further invoices.”

(Letter from Peter T. Shapiro to Hon. John F. Keenan (June 18,

2019), ECF No. 62.)      The Court canceled the conference.

(Endorsed Letter, ECF No. 63.)

            B.   October 2019 Dispute

       On October 3, 2019, Plaintiff’s Counsel emailed the Court

to request a conference due to “issues regarding . . . payment.”

(Email from Evan W. Bolla to William Ryan, Courtroom Deputy to

Hon. John F. Keenan, et al. (Oct. 3, 2019).)          The Court

scheduled a conference for October 24, 2019.          (Order, ECF No.

64.)    On October 20, 2019, Plaintiff’s Counsel filed a letter

explaining that Defendant initially made payments consistent


                                      5
      Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 6 of 16



with the February 20th Order, but Defendant now owed

approximately $240,000 and it refused to discuss a payment plan.

(Letter from Evan W. Bolla to Hon. John F. Keenan (Oct. 20,

2019), ECF No. 65.)    Plaintiff’s Counsel explained that

Defendant believed it was relieved of the obligation to pay

because Defendant was negotiating a potential purchase of

Alderson’s business.    (Id. at 2.)     Plaintiff’s Counsel argued

that Defendant’s purported inability to pay was contrived

because, as evidenced by a recent conference in the SEC Action,

Defendant appeared to be willing to pay for numerous attorneys

to appear on its and a current employee’s behalf.         (Id.)

Plaintiff’s Counsel stated that it would request the following

during the upcoming conference: (1) an order requiring Defendant

to advance all outstanding sums within three business days; (2)

the award of fees and costs; and (3) in the event that Defendant

failed to make payment, (a) leave to file a motion for contempt,

(b) leave to serve post-judgment discovery, and (c) entry of a

judgment fixing the amount owed so that Alderson could seek to

enforce the judgment.    (Id. at 2–3.)

     Two days later, and two days before the conference was to

take place, Plaintiff’s Counsel informed the Court via email

that Defendant had agreed to a payment plan for the outstanding

approximately $240,000 debt (“the October 22, 2019 Payment

Plan”).   (Email from Evan W. Bolla to William Ryan et al. (Oct.


                                    6
      Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 7 of 16



22, 2019).)     The Court canceled the conference.      (Notice, ECF

No. 66.)   On October 24, 2019, Defendant filed a letter “solely

to go on record as stating our client’s position that it

vigorously disputes many of the unfounded factual statements

contained in” Plaintiff’s Counsel’s October 20, 2019 letter.

(Letter from Peter T. Shapiro to Hon. John F. Keenan (Oct. 24,

2019), ECF No. 67.)

           C.    December 2019 Dispute and January 2020 Conference

     On December 5, 2019, Plaintiff’s Counsel again emailed the

Court to request a conference due to Defendant’s failure to

timely make payment.     (Email from Evan W. Bolla to William Ryan

et al. (Dec. 5, 2019).)     Plaintiff’s Counsel stated that

Defendant made the first three payments consistent with the

October 22, 2019 Payment Plan, but Defendant failed to make the

final payment of $89,000 and failed to respond to repeated

requests by Plaintiff’s Counsel to establish a payment plan for

Alderson’s other invoices.     (Id.)    The Court scheduled a

conference for December 18, 2019.       (Order, ECF No. 68.)

     On December 16, 2019, Defense Counsel emailed the Court

requesting that the December 18, 2019 conference be adjourned to

January 7, 2020.     (Email from Peter T. Shapiro to William Ryan

et al. (Dec. 16, 2019).)     Defense Counsel’s email stated: “My

client has assured us that it will be paying the roughly $89,000

owed to Mr. Alderson . . . [h]ence, the conference is not


                                    7
        Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 8 of 16



needed.”    (Id.)   The Court granted Defendant’s request for an

adjournment.     (Order, ECF No. 69.)

       Defense Counsel and Plaintiff’s Counsel appeared before the

Court for the conference on January 7, 2020, during which

Defense Counsel informed the Court that it and Plaintiff’s

Counsel had “worked out a payment schedule for the amount that’s

currently due.”     (Conf. Tr. at 2:18–23 (Jan. 7, 2020), ECF No.

75.)    Defense Counsel agreed that Defendant would make two

payments of $55,000 by the end of February 2020, and an

additional payment of $100,000 by the end of March 2020.             (Id.

at 2:18–3:25, 5:7–9, 6:12–15.)        The Court made clear to Defense

Counsel that Defendant was required to make payment consistent

with the Arbitration Award:       “I want the record clear that I

expect payment to be made and the case to be resolved.”            (Id. at

5:23–6:3, 7:20–8:2.)

            D.   April 2020 Dispute

       On April 2, 2020, Plaintiff’s Counsel filed a letter

requesting the Court order Defendant to make the $100,000

payment that it had agreed to pay during the January 7, 2020

conference.      (Letter from Evan W. Bolla to Hon. John F. Keenan

(Apr. 2, 2020), ECF No. 70.)        Defense Counsel filed a response

explaining that Defendant was unable to make the agreed upon

payment due to the global emergency caused by the Coronavirus,

COVID-19.    (Letter from Peter T. Shapiro to Hon. John F. Keenan


                                      8
        Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 9 of 16



(Apr. 3, 2020), ECF No. 71.)        Defense Counsel further explained

that “Mr. Alderson is engaged in negotiations with [Defendant]

and third parties, which addresses all issues between

[Defendant] and Mr. Alderson, and as a result the settlement

should resolve the advancement and indemnification issues as

well as determine responsibility for the payment of legal fees

(past, present, and future) to [Plaintiff’s Counsel]. . . .

Given the foregoing, we respectfully submit that the parties

should continue to attempt to resolve these matters via

negotiation, rather than judicial intervention.”           (Id.; Letter

from Peter T. Shapiro to Hon. John F. Keenan (Apr. 10, 2020),

ECF No. 73.)

       On April 22, 2020, the Court ordered Defendant to make the

$100,000 payment by no later than May 1, 2020.           (Order, ECF No.

74.)    The Court also ordered the parties to provide a status

update by May 8, 2020, regarding the SEC Action and an agreed

upon payment plan—signed by both law firms and their clients—for

all outstanding fees.

            E.   May 2020 Dispute

       On May 8, 2020, Plaintiff’s Counsel filed a letter

explaining that the SEC Action had been settled in principle,

after which Alderson had replaced Plaintiff’s Counsel with new

counsel in that case.      (Letter from Evan W. Bolla to Hon. John

F. Keenan (May 8, 2020), ECF No. 77.)         Accordingly, Plaintiff’s


                                      9
        Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 10 of 16



Counsel would have no further billing in the SEC Action.             (Id.)

Plaintiff’s Counsel also explained that it had invoiced

Defendant approximately $282,000 for fees and expenses in the

SEC Action, but Defendant refused to pay because Alderson had

purportedly entered into an agreement with Defendant which

allegedly extinguished Defendant’s obligations to pay fees owed

to Plaintiff’s Counsel.       (Id.)

       Defendant also filed a letter on May 8, 2020.          (Letter from

Peter T. Shapiro to Hon. John F. Keenan (May 8, 2020), ECF No.

78.)    Defendant argued that Plaintiff’s Counsel was not

permitted to seek payment by order of the Court because on March

12, 2020, Alderson and Defendant executed a confidential

settlement agreement that released Defendant from “[a]ny and all

[c]laims arising out of or relating to . . . the SEC Action, the

Investigation, the Federal Court Action, the Keenan Order, the

JAMS Proceeding, and the JAMS Award,” including

“[i]ndemnification [f]or past, pending, previously incurred, or

future attorney’s fees, expenses or costs relating to the

Investigation, the SEC Action, the Federal Court Action, [and]

the JAMS Proceeding.” 1      (Id. at 1–2.)    Defendant further argued

that Plaintiff’s Counsel did not have standing to demand payment

because Plaintiff’s Counsel no longer represented Alderson in



1   Defense Counsel’s letter did not define these terms.


                                      10
     Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 11 of 16



the SEC Action.   (Id. at 3–4.)    Defendant argued that the Court

has no basis to consider issuing an order directing payment to

Plaintiff’s Counsel.    (Id. at 1.)

     II.   Payment of Legal Fees

     Defendant’s justification for once again refusing to comply

with the Arbitration Award borders on the absurd and appears to

be entirely without color and motivated by an improper purpose

such as harassment or delay.     Under the clear terms of the

Arbitration Award—which, upon the consent of both parties, the

Court confirmed without objection, and under which the parties

have been operating ever since—Defendant is obligated to pay all

fees and expenses incurred by Plaintiff’s Counsel in the SEC

Action, including the approximately $282,000 that Plaintiff’s

Counsel requested from Defendant in the most recent invoice.

Defendant’s argument that the March 12, 2020 confidential

settlement agreement released it from all claims arising out of

or relating to the Arbitration Award is inapposite and is wholly

undermined by the fact that Defendant did not raise this same

objection to payment of the $100,000, which Defendant made on or

about May 1, 2020.

     Defendant’s new argument, that Plaintiff’s Counsel lacks

standing to demand payment in this action—and that Plaintiff’s

Counsel must, instead, bring a new action in its own name

against Alderson or Defendant for payment—is equally meritless,


                                   11
     Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 12 of 16



without color, and appears to be a bad faith attempt to once

again avoid Defendant’s clear obligation to pay Plaintiff’s

Counsel.    As Defendant well knows from having substituted its

own counsel in this case once before, substitution of counsel

requires approval of the Court. See also Sec. & Exch. Comm’n v.

Alderson, No. 18 Civ. 4930 (VEC), Dkt. No. 123 (S.D.N.Y. May 5,

2020) (so-ordering Alderson’s substitution of counsel in the SEC

Action).    Here, there has been no request by Alderson to

substitute his counsel in this action, to say nothing of the

Court’s approval of such a request.      The fact that Plaintiff’s

Counsel no longer represents Alderson in the SEC Action is

irrelevant to whether his counsel in this action may demand

payment under the clear terms of the Arbitration Award and in

keeping with all prior payments by Defendant.        Defendant’s

refusal to fulfill its obligation to pay appears to be yet

another frivolous act that is completely without merit.

     III.   Sanctions

     28 U.S.C. § 1927 permits a court to require an attorney

“who so multiplies the proceedings in any case unreasonably and

vexatiously . . . to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of

such conduct.”    “This statute ‘imposes an obligation on

attorneys throughout the entire litigation to avoid dilatory

tactics,’ and provides courts with a cudgel to use, in their


                                   12
     Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 13 of 16



discretion, ‘to deter unnecessary delays in litigation.’”

Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 55 (2d Cir.

2018), cert. denied, 139 S. Ct. 1282 (2019) (quoting United

States v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen &

Helpers of Am., AFL-CIO, 948 F.2d 1338, 1345 (2d Cir. 1991)).

Courts also have the discretion to sanction a party or its

counsel “pursuant to [the court’s] inherent authority ‘if there

is clear evidence that the [litigant’s] conduct’ was ‘(1)

entirely without color and (2) motivated by improper purposes.’”

Id. at 56 (quoting Wolters Kluwer Fin. Servs., Inc. v.

Scivantage, 564 F.3d 110, 114 (2d Cir. 2009)); see also Fed. R.

Civ. P. 11 (permitting sanctions against “any attorney, law

firm, or party” for, among other things, representations to the

Court that are “presented for an[] improper purpose, such as to

harass, cause unnecessary delay, or needlessly increase the cost

of litigation”).

     Less than two months ago, Defense Counsel informed the

Court that “Mr. Alderson is engaged in negotiations with

[Defendant] and third parties, which addresses all issues

between [Defendant] and Mr. Alderson, and as a result the

settlement should resolve the advancement and indemnification

issues as well as determine responsibility for the payment of

legal fees (past, present, and future) to [Plaintiff’s

Counsel].”   (Letter from Peter T. Shapiro to Hon. John F. Keenan


                                   13
       Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 14 of 16



at 2 (Apr. 3, 2020), ECF No. 71.)         And, “[Defendant] must

reiterate that any settlement agreement between Mr. Alderson and

[Defendant] will dispose of the very issues herein—including by

committing Mr. Alderson to a dismissal with prejudice of the

underlying arbitration and this proceeding, and resolution of

the advancement and indemnification issues, as well as

determining responsibility for the payment of legal fees (past,

present, and future) to [Plaintiff’s Counsel].          Therefore, we

respectfully submit that this Court need not make any immediate

rulings in light of the foregoing.”         (Letter from Peter T.

Shapiro to Hon. John F. Keenan at 1–2 (Apr. 10, 2020), ECF No.

73.)

       The Court is troubled by the above assertions, which appear

to be disingenuous in light of Defendant’s recent admission that

on March 12, 2020—almost one month before Defense Counsel

submitted the above letters—Alderson and Defendant were not

simply “negotiating” an agreement, but they had in fact

“executed” a settlement under which Alderson “unequivocally

released [Defendant] from any and all payments of past, present,

or future legal fees, including those of [Plaintiff’s Counsel].”

(Letter from Peter T. Shapiro to Hon. John F. Keenan at 1–2, 6

(May 8, 2020), ECF No. 78.)

       Accordingly, if, by June 22, 2020, Defendant and

Plaintiff’s Counsel are unable to reach agreement on payment of


                                     14
     Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 15 of 16



all outstanding fees, Plaintiff’s Counsel and Defense Counsel

shall each file a letter of no more than three pages setting

forth whether sanctions are warranted against Defendant and/or

Defense Counsel in light of the above, as well as Defendant’s

repeated and apparently willful refusal to timely comply with

its obligations under the Arbitration Award and the February

20th Order—actions which began almost immediately after the

Court confirmed the award and closed this case.        Plaintiff’s

Counsel should include an addendum with an accounting of the

excess costs, expenses, and attorneys’ fees reasonably incurred

because of Defendant’s and/or Defense Counsel’s misconduct.

     IV.   Conclusion

     For the reasons set forth above, Defendant deVere USA,

Inc., now doing business as Brite Advisors USA, Inc., must pay

to Plaintiff’s Counsel all outstanding legal fees to which

Plaintiff’s Counsel is entitled pursuant to the January 2, 2019

JAMS Arbitration Award No. 1425027170.

     It is FURTHER ORDERED that, by no later than June 1, 2020,

Plaintiff’s Counsel must provide Defendant with a final invoice

for all outstanding fees and expenses.       By no later than June

15, 2020, Defendant must (1) pay all undisputed portions of the

final invoice and (2) identify all disputed portions of the

final invoice, if any.    If Defendant and Plaintiff’s Counsel are

unable to reach agreement on payment of the disputed portions,


                                   15
     Case 1:18-cv-05081-JFK Document 81 Filed 05/26/20 Page 16 of 16



if any, they shall each submit a letter to the Court by June 22,

2020, setting forth their positions as to amounts owed and

sanctions.    The Court will determine the amount owed by

Defendant to Plaintiff’s Counsel and sanctions, if any.

SO ORDERED.

Dated:    New York, New York
          May 26, 2020




                                   16
